ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
M.E.S., Inc.                               )      ASBCA Nos. 56370, 56371, 56911
                                           )                 56913,57176,57177
                                           )                 57178,57179,57180
                                           )                 57182,57183,57184
                                           )                 57185,57186,57188
                                           )                 57190,57191,57212
                                           )                 57213,57214,57215
                                           )                 57216,57217,57218
                                           )                 57222,57223
Under Contract No. W912DS-06-C-0023        )

APPEARANCES FOR THE APPELLANT:                    Christopher M. Harris, Esq.
                                                  Vivian Katsantonis, Esq.
                                                   Watt, Tieder, Hoffar & Fitzgerald, L.L.P.
                                                   McLean, VA

APPEARANCES FOR THE GOVERNMENT:                   Thomas H. Gourlay, Jr., Esq.
                                                   Engineer Chief Trial Attorney
                                                  Lorraine C. Lee, Esq.
                                                   District Counsel
                                                  H. Weston Miller, Esq.
                                                   Assistant District Counsel
                                                   U.S. Army Engineer District, New York

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 20 October 2015




                                               Administrative Judge
                                               Acting Chairman
                                               Armed Services Board
                                               of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 56370, 56371, 56911, 56913,
57176,57177,57178,57179,57180,57182,57183,57184,57185,57816,57188,57190,
57191,57212,57213,57214,57215,57216,57217,57218,57222,57223,Appealsof
M.E.S., Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2